
      
        
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 679
        [I.D. 050602B]
        RIN  0648-AP79
        Fisheries of the Exclusive Economic Zone Off Alaska; Prohibition of Non-pelagic Trawl Gear in Cook Inlet in the Gulf of Alaska
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION: 
          Notice of Availability (NOA); request for comments.
        
        
          SUMMARY:
          The North Pacific Fishery Management Council (Council) has submitted Amendment 60 to the Fishery Management Plan for Groundfish of the Gulf of Alaska Area (FMP).  This amendment would prohibit the use of non-pelagic trawl gear in Cook Inlet.
        
        
          DATES:
          Comments on Amendment 60 must be received by July 15, 2002.
        
        
          ADDRESSES: 
          Comments on the FMP amendment may be mailed to Sue Salveson, Assistant Regional Administrator, Sustainable Fisheries Division, Alaska Region, NMFS, P.O. Box 21668, Juneau, AK 99802-1668, Attn: Lori Gravel-Durall.  Hand delivery or courier delivery of comments may be sent to the Federal Building, 709 West 9th St., Room 453, Juneau, AK, 99801.  Copies of Amendment 60 to the FMP and the Environmental Assessment/Regulatory Impact Review/Initial Regulatory Flexibility Analysis (EA/RIR/IRFA) prepared for this action by the Council and NMFS are available from NMFS at the above address, or by calling the Alaska Region, NMFS, at (907) 586-7228.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Glenn Merrill, (907) 586-7228, glenn.merrill@noaa.gov.
        
      
      
        SUPPLEMENTARY INFORMATION:

        The Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act) requires that each regional fishery management council submit any FMP or FMP amendment it prepares to NMFS for review and approval, disapproval, or partial approval.  The Magnuson-Stevens Act also requires that NMFS, upon receiving an FMP or amendment, immediately publish a notification in the Federal Register that the FMP or amendment is available for public review and comment.
        Amendment 60 was adopted by the Council in September 2000.  If approved by NMFS, this amendment would prohibit the use of non-pelagic trawl gear in Cook Inlet north of a line from Cape Douglas (58°51.10′ N. lat.) to Point Adam (59°15.27′ N. lat.).  Amendment 60 is necessary to comply with the Magnuson-Stevens Act mandate that regional councils must take measures to reduce bycatch in the nation’s fisheries.

        Public comments are being solicited on the amendment through the end of the comment period stated in this NOA.  A proposed rule that would implement the amendment may be published in the Federal Register for public comment following NMFS’ evaluation under the Magnuson-Stevens Act procedures.  Public comments on the proposed rule must be received by the end of the comment period on the amendment to be considered in the approval/disapproval decision on the amendment.  All comments received by the end of the comment period on the amendment, whether specifically directed to the amendment or the proposed rule, will be considered in the approval/disapproval decision;   comments received after that date will not be considered in the approval/disapproval decision on the amendment.
        
          Dated: May 8, 2002.
          Virginia M. Fay,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 02-12033 Filed 5-13-02; 8:45 am]
      BILLING CODE  3510-22-S
    
  